Citation Nr: 1530204	
Decision Date: 07/15/15    Archive Date: 07/21/15

DOCKET NO.  13-26 557	)	DATE
	)
	)

On appeal from the decision of the 
Department of Veterans Affairs Regional Office in Huntington, West Virginia


THE ISSUES

1.  Entitlement to a rating in excess of 30 percent for bilateral ocular keratoconus. 

2.  Entitlement to a rating in excess of 10 percent for hypertension.

3.  Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Veteran represented by:	Jan Dils, Attorney at Law


ATTORNEY FOR THE BOARD

A.M. Ivory, Counsel

INTRODUCTION

The Veteran served on active duty from December 1997 to May 2008.  

This matter comes to the Board of Veterans' Appeals (Board) on appeal from an August 2010 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Huntington, West Virginia. 

In his September 2013, the Veteran requested a Board video-conference hearing before a Veterans Law Judge.  His requested hearing was scheduled for March 2015; however, in February 2015, prior to such hearing, the Veteran withdrew his request for a hearing.  38 C.F.R. §§ 20.702(e), 20.704(e) (2014).

This appeal was processed using the Veterans Benefits Management System (VBMS) and Virtual VA paperless claims processing systems.  


FINDINGS OF FACT

1.   On February 26, 2015, prior to the promulgation of a decision in the appeal, VA received notification from the Veteran, by the way of his attorney, that a withdrawal of the appeal regarding the issue of entitlement to a rating in excess of 30 percent for bilateral ocular keratoconus is requested.

2.  On June 19, 2015, prior to the promulgation of a decision in the appeal, VA received notification from the Veteran, by the way of his attorney, that a withdrawal of the appeal regarding the issues of entitlement to a rating in excess of 10 percent for hypertension and entitlement to a TDIU is requested.



CONCLUSION OF LAW

The criteria for withdrawal of an appeal with respect to all issues on appeal have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. § 20.204 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105 (West 2002).  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204 (2014).  Withdrawal may be made by the appellant or by his or her authorized representative.  38 C.F.R. § 20.204.  In the present case, on February 26, 2015, via a letter from the Veteran's attorney, it was indicated that the Veteran wished to withdraw the issue of entitlement to a rating in excess of 30 percent for bilateral ocular keratoconus.  In addition, on June 19, 2015, via a letter from the Veteran's attorney, it was indicated that the Veteran wished to withdraw the issue of entitlement to a rating in excess of 10 percent for hypertension and the issue of entitlement to a TDIU.  Therefore, as the Veteran has withdrawn his appeal with respect to all issues on appeal, there remain no allegations  of errors of fact or law for appellate consideration.  Accordingly, the Board does not have jurisdiction to review the appeal and it is dismissed.


ORDER

The appeal is dismissed.


		
A. JAEGER
	Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


